IN THE
                         TENTH COURT OF APPEALS



                               No. 10-11-00057-CV

                   IN RE KAREN SCHWAN SCHECHTER


                               Original Proceeding



                      MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied, and Relator’s motion for

emergency relief is dismissed as moot.



                                                AL SCOGGINS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 28, 2011
[OT06]